Citation Nr: 1513542	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  11-14 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of a low back injury (low back disability).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from October 1965 to July 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO) that reopened, and denied on merits review, the Veteran's claim of service connection for a low back disability. 

In June 2013, the Board also reopened this claim and on de novo consideration remanded it for additional development.  In June 2014, the Board remanded the claim again for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, further development is needed before the Board can adjudicate the Veteran's claim.

During his July 2010 VA examination, the Veteran reported that he worked at the Chrysler Automobile Factory for 26 years until he "was given disability as a 45 year old secondary to his back."  He indicated that he was awarded disability benefits around 1990.  The July 2013 VA examiner restated the history reported on the July 2010 VA examination indicating that the Veteran was receiving disability benefits for his back.  

It is unclear whether the source of the Veteran's "disability" payments was the Social Security Administration (SSA), Workers' Compensation, or some other source.  The record does not clarify the source disability payments, and there are no SSA or Workers' Compensation records on file.  The Board finds that remand is necessary to clarify the source of the Veteran's disability payments, and to obtain any records associated with his receipt of such benefits.

If additional records associated with the receipt of the referenced disability payments are obtained, then an addendum opinion is necessary in regards the Veteran's low back disability based on complete treatment records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to clarify the source of the disability payments he referenced at his July 2010 VA examination that resulted in his leaving his job at the Chrysler Automobile Factory.  Specifically, he should be requested to indicate if he began receiving SSA disability benefits, Workers' Compensation benefits, or some other source of disability benefits.

2.  With any clarification received from the Veteran concerning the source of the disability payments he began receiving around 1990, the AOJ should obtain records from that source pertaining to the decision to award the Veteran such benefits, as well as the records upon which that award of benefits was based.  

3.  Only if additional records are obtained in connection with the above paragraphs, obtain an addendum opinion from the January 2013/September 2014 VA examiner, or if unavailable, another appropriate examiner.  The electronic claims file must be made available to and be reviewed by the examiner in conjunction with rendering the addendum opinion.  The addendum opinion must indicate that the additional records along with the Veteran's claims file were reviewed.  The examiner is requested to discuss whether or not the newly added records have any impact on the prior January 2013 and September 2014 VA opinions.  Any opinion provided must be accompanied by rationale.  

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


